ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following the granting of a motion for discipline by consent in DRB 13-336 of KIMBERLY S. TYLER of NEWARK, who was admitted to the bar of this State in 1990;
And the District VA Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.4(b) (failure to communicate with the client);
And the parties having agreed that respondent’s conduct violated RPC 1.4(b), and that said conduct warrants a reprimand or lesser discipline;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s unethical *526conduct and having granted the motion for discipline by consent in District Docket No. VA-2012-0025E;
And the Disciplinary Review Board having further determined that respondent should be required to submit to the Office of Attorney Ethics within ninety days of the filing of the Court’s Order, proof of her fitness to practice law as attested to by a health professional approved by the Office of Attorney Ethics;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20—16(e);
And the parties having consented to the condition required by the Disciplinary Review Board;
And good cause appearing;
It is ORDERED that KIMBERLY S. TYLER of NEWARK is hereby reprimanded; and it is further
ORDERED that KIMBERLY S. TYLER shall submit to the Office of Attorney Ethics within ninety days after the filing date of this Order, proof of her fitness to practice law as attested to by a health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.